 In the Matterof ,KALAMAZOO RAILWAYSUPPLYCo.andLOCAL 834,UNITED-AUTOMOBILEWORKERS OFAMERICA,A. F. OF L.Case No. 7-R-1,585.-Decided January 6, 1944Mr. Edwin F. Steffens,of Lansing, Mich., for the Company.Mr. Claud Brice,of Kalamazoo, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Local 834, United Automobile Workersof America, A. F. of L., herein called the Union, alleging that aquestion affecting commerce hadarisenconcerning the representationof employees of Kalamazoo Railway Supply Co., Kalamazoo, Mich-igan, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon due notice beforeFrederick P. Mett, Trial Examiner. Said hearing was held at Kal-amazoo,Michigan, on November 30, 1943.The Company and theUnion appeared at and participated in the hearing.'All partieswere afforded, full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at thehearing arefree fromprejudicialerrorand arehereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKalamazoo Railway Suppfy Co. is a Michigan corporation with itsprincipal place of business at Kalamazoo, Michigan, where it is en-gaged in the manufacture of railway equipment.The Company'AlthoughMichiganWood and Metal Craftsman#12, InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,and International Union,United Automobile, Aircraft & AgriculturalImplementWorkers of America, C.I.0.,wereserved with notice of hearing, they did not appear.54 N. L. R. B., No. 46.355 i356 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchases raw materials for its Kalamazoo plant valued at about$278,000, annually, approximately 80 percent of which is shipped toitfrom points outside the State of Michigan.During the sameperiod the Company manufactures products valued at about $570,000,approximately 80 percent of which is delivered to points outsidethe State of Michigan.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 834, United Automobile Workers of America, is a labor or-ganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 25, 1943, the Union requested the Company torecognize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the Kalamazoo plant of the Company, excludingoffice and plant clerical employees, superintendents, foremen, assistantforemen, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collectivebargaining,within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.2 The Regional Director reported that the Union presented 71 authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of August 8, 1943.There are approximately 90 employees in the appropriateunit. KALAMAZOO RAILWAYSUPPLY CO.357The parties ,are in disagreement with respect to the eligibility ofJohn Ritter.The Union urges that he be deemed eligible to vote whilethe Company contends that he should be ineligible.The record dis-closes that Ritter has the authority to recommend the hire and dis-charge of employees.We, therefore, find that Ritter is a supervisoryemployee and is ineligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with KalamazooRailway Supply Co., Kalamazoo, Michigan, an election by secret ballot-shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the-date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Local 834, UnitedAutomobileWorkers of America, A. F. of L., for the purposes ofcollective bargaining.